Citation Nr: 1118105	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-36 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder (PTSD); and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2008.  This matter was originally on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for PTSD was denied by an October 1998 rating decision that was not appealed.

2.  Evidence submitted subsequent to the October 1998 rating decision is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision which denied a claim for service connection for PTSD is final. 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted since the October 1998 rating decision, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's December 2008 Remand, the Appeals Management Center (AMC) obtained the Veteran's personnel file, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2008 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Issue on Appeal

In the case Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities and noted that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, the Board has recharacterized the issue on appeal to encompass all of the Veteran's psychiatric diagnoses.

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

The Board observes that in light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

New and Material Evidence

In a decision dated in October 1998, the RO denied the Veteran's claims for service connection for PTSD.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  Thus, the October 1998 decision is final.  

The Veteran's application to reopen his claim of service connection for PTSD was received in July 2004.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a January 2005 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD but subsequently in a September 2005 Statement of the Case reopened but denied the claim on the merits.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claims.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The October 1998 rating decision denied the claim for service connection for PTSD on the basis that there was no clear diagnosis of PTSD and that the evidence did not establish that a stressful experience occurred during active service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2010).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

Based on the grounds stated for the denial of service connection for PTSD in the October 1998 rating decision, new and material evidence would consist of medical evidence diagnosing the condition in accordance with DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 

The evidence received since the October 1998 rating decision consists of the Veteran's personnel file, private medical records from Northpointe Behavioral Healthcare Systems, VA treatment records, photographs and a copy of liberty pass which indicate that the Veteran was part of the Newport Security Force, the Veteran's stressor statements.  

In regard to the evidence submitted since the October 1998 rating decision, the Board finds the evidence is neither cumulative nor redundant.  Further, the new evidence relates to unestablished facts necessary to substantiate the claim.  Specifically the record includes a DSM-IV diagnosis of PTSD as well as the Veteran's stressor statements.  In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the Board finds that the evidence received subsequent to October 1998 rating decision is new and material and serves to reopen the claim.  



ORDER

New and material evidence having been submitted, the claim for entitlement service connection for PTSD is reopened.


REMAND

VA is required under Clemons, supra, to consider whether service connection is warranted for any diagnosed psychiatric disability, whether or not specifically identified or sought by the appellant.

VA and private medical records indicate a DSM-IV diagnosis of PTSD, depressive disorder NOS, and dysthymia.

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  

With respect to the claim for PTSD, the Veteran has reported that while in Vietnam, he experienced incoming mortar and sniper fire almost every night, witnessed a civilian severely injured when he fell off the ship onto the LPC, engaged in combat with the enemy and conducted search and destroy missions while assigned to Newport Security Force, witnessed fellow soldiers from his unit wounded and killed, and retrieved bodies off the road and out of the water.  

However, without more information such as dates and locations of incident as well as names of other persons involved, the Veteran's assertions are not capable of verification.  The Veteran's accounts of the claimed stressors are too vague and unspecific to verify.  Because generally anecdotal incidents such as many of the events alleged by the Veteran cannot be researched effectively, the Board has no method of confirming that they in fact occurred.  

In contrast, the Veteran noted that his first unit assignment was 368 unit #2 cargo carrier in Long Binh and that during his first week in country, he was under sniper fire and red alert.  The Veteran's service personnel records indicate that the Veteran was in Vietnam from May 18, 1969, to May 17, 1970.  The last notation in the Veteran's Record of Assignments indicates that he was with the 368th Transportation Company.  Thus, the Board finds that this event is capable of verification.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide additional information and evidence regarding any of the claimed stressful incidents alleged which the Board has identified as being incapable of verification.  The Veteran should be as specific as possible as to the dates and circumstances of his stressors (including within a 60 day time frame, if possible).  The Veteran should include information regarding his unit at the time each stressor occurred as well as the names of any individuals involved.

2.  The Veteran's file should be reviewed and a summary prepared of all the claimed stressors capable of verification.  This summary, a copy of the Veteran's DD Forms 214, and all associated service personnel documents should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) and any other appropriate agency for verification of the alleged stressful events in service.  

3.  The Veteran should be afforded a VA psychiatric examination to determine the etiology of any current psychiatric disorder(s).  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

The examiner should determine whether the Veteran has a diagnosis of PTSD based on the criteria pursuant to DSM-IV; and if so, the examiner should specifically identify the stressor(s) which provide the basis for the PTSD diagnosis.

If any psychiatric disorder other than PTSD is diagnosed, the examiner should render an opinion as to whether it is at least as likely as not related to the Veteran's active service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


